Citation Nr: 1039019	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-27 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a 
stomach/gastrointestinal disorder, claimed as secondary to 
service-connected orthopedic disabilities.

2.  Entitlement to an increased rating for service-connected 
residuals of fracture of the right fifth metacarpal, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to a higher initial rating for a service-
connected left elbow disability, currently evaluated as 10 
percent disabling. 

4.  Entitlement to a higher initial rating for a service-
connected left wrist disability, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1970.

This case comes to the Board of Veterans' Appeals (Board) partly 
on appeal from a November 2004 decision by the RO in Columbia, 
South Carolina, that denied an increase in a noncompensable 
rating for service-connected residuals of a fracture of the right 
fifth metacarpal.  This case also comes to the Board on appeal 
from a September 2005 RO decision that granted service connection 
and a noncompensable rating for chronic strain of the left elbow, 
and granted service connection and a noncompensable rating for 
left wrist strain.  

In a May 2006 rating decision, the RO granted a 10 percent rating 
for service-connected residuals of fracture of the right fifth 
metacarpal, effective August 30, 2004.  In a June 2007 rating 
decision, the RO granted a 10 percent rating for service-
connected chronic strain of the left elbow, and a 10 percent 
rating for left wrist strain, both effective June 20, 2005.  
Hence the issues on appeal are as listed on the first page of 
this decision.

A personal hearing was held before the undersigned Veterans Law 
Judge at the RO in March 2010.

There are other issues which are not currently before the Board.  
In an April 2010 decision, the RO granted a 20 percent rating for 
service-connected degenerative joint disease of the left 
shoulder, denied an increase in a 20 percent rating for post-
operative anterior dislocation of the left shoulder, and denied 
entitlement to a total disability compensation rating based on 
individual unemployability (TDIU rating).  As the claims file 
before the Board does not contain a notice of disagreement from 
the Veteran as to these issues, the issues are not in appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 2002).

The issue of service connection for a stomach disorder, claimed 
as secondary to service-connected orthopedic disabilities, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The residuals of a fracture of the right 5th metacarpal are 
manifested by no more than mild limitation of motion of the 
fingers, without ankylosis, and by impairment analogous to no 
more than moderate muscle injury.

2.  The Veteran's left elbow strain is manifested by pain and 
range of motion no worse than from 0 to 135, with consideration 
of pain.

3.  The Veteran's left wrist strain is manifested by pain and 
limitation of motion, with no ankylosis or bone fusion.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent 
for residuals of fracture of the right 5th metacarpal have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes 5125, 5156, 5227, 5230; 
38 C.F.R. § 4.73, Diagnostic Codes 5307, 5308 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for left elbow strain have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5206, 5207, 5208, 5213 (2010).

3.  The criteria for a disability evaluation in excess of 10 
percent for a left wrist strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5213, 5214, 5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100%" 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters 
dated in September 2004, and July 2005.

Additional notice was sent in May 2008 and June 2008 and the 
claims were readjudicated in a December 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

As to the claims for higher initial ratings for the service-
connected left elbow and left wrist disabilities, in cases such 
as this, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

The appellant was notified that his claims for service connection 
for left elbow and left wrist disabilities were awarded with an 
effective date of June 20, 2005, the date of his claim, and an 
initial rating was assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a statement 
of the case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective date 
in accordance with the facts found as required by Dingess, he was 
assigned the date of his claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the record 
shows that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant multiple physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991).  The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a  practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The assignment of a particular Diagnostic Code depends on the 
facts of each case. See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than another 
based on the individual's medical history, current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether other rating codes are more appropriate 
than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability of the joint.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Analysis

Initially, the Board notes that multiple VA examinations have 
been performed throughout the rating period on appeal, and such 
examinations reflect that the Veteran's right hand is his 
dominant hand.

Increased Rating for Residuals of Fracture of the Right Fifth 
Metacarpal

The Veteran contends that his right hand disability is more 
disabling than currently evaluated, and is manifested by 
limitation of motion and reduced grip strength.  Recently he 
contends that his right hand hurts constantly, often locks up and 
has to be massaged in order to be unlocked, and that sometimes he 
cannot use his right hand to grasp items.

Service treatment records reflect that the Veteran suffered a 
fracture of the mid-shaft of the right 5th metacarpal (a bone in 
the hand, not a finger) in April 1969.  Service connection was 
established for residuals of fracture of the right 5th metacarpal 
in a December 1998 rating decision.

The RO has rated the Veteran's residuals of fracture of the right 
5th metacarpal as 10 percent disabling under Diagnostic Codes 
5227-5307, since August 30, 2004, the date of the Veteran's claim 
for an increased rating.  Prior to that date, the disability was 
rated as noncompensable under Diagnostic Codes 5227-5230.

Any limitation of motion of the ring or little finger is 
considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  Ankylosis of the right or little finger is 
also considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  "Ankylosis" is immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Dorland's Illustrated Medical Dictionary 86 (28th 
ed., 1994).  The Note under Diagnostic Code 5227 provides that 
consideration should be made as to whether evaluation as 
amputation is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits or 
interference with overall function of the hand.  

The Board finds that a higher rating in excess of 10 percent is 
not warranted for the service-connected residuals of fracture of 
the right 5th metacarpal under Diagnostic Codes 5227 or 5230, as 
the Veteran is already in receipt of a rating higher than the 
maximum rating available under these codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5227, 5230.  Moreover, the Board finds that 
ankylosis of the right hand or fingers is not shown, as discussed 
below.

The RO has rated the Veteran's service-connected right hand 
disability as 10 percent disabling by analogy under Diagnostic 
Code 5307.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a specific 
diagnostic code to rate the disability).  Diagnostic Code 5307 
provides a 10 percent evaluation for moderate impairment of the 
flexion of the wrist and fingers, for either the dominant or non-
dominant hand.

The criteria for evaluating muscle injuries of the hand contain 
several ratings in excess of 10 percent.  38 C.F.R. § 4.73, 
Diagnostic Codes 5307 and 5308.  A 20 percent rating is available 
for moderately severe impairment of the extension of the wrist, 
fingers, and thumb, or, adduction of the thumb; a 30 percent 
rating is available if the disability is severe.  38 C.F.R. § 
4.73, Diagnostic Code 5308.  A 30 percent rating is available for 
moderately severe impairment of flexion of the wrist and fingers, 
with a 40 percent rating available if the disability is severe.  
38 C.F.R. § 4.73, Diagnostic Code 5307.

Muscle Group damage is categorized as slight, moderate, 
moderately severe and/or severe and evaluated accordingly under 
38 C.F.R. § 4.56.  In relevant part, 38 C.F.R. § 4.56(c) 
describes the cardinal signs and symptoms of muscle disability as 
loss of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of movement.

Moderately severe muscle disability is characterized by 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined above and, if present, evidence of 
inability to keep up with work requirements.  Relevant objective 
findings include indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3). 

Severe disability of muscles is characterized by consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined above, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to keep 
up with work requirements.  Relevant objective findings include 
loss of deep fascia or muscle substance on palpation; abnormal 
muscle swelling and hardening in contraction; severe impairment 
of function compared with the corresponding muscles of the 
uninjured side as indicated by tests of strength, endurance, or 
coordinated movements.  If present, the following are also signs 
of severe muscle disability:  diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; visible or 
measurable atrophy; and adaptive contraction of an opposing group 
of muscles.  38 C.F.R. § 4.56(d)(4).


Private medical records from B.K.E., MD, reflect treatment for a 
right hand disability.  In October 2004, the Veteran complained 
of right hand pain and loss of function.  On examination, there 
was some bowing of the 5th metacarpal dorsally, with tenderness 
to palpation in the area.  There was appropriate grip strength.  
There was mildly limited range of motion at the 
metacarpophalangeal (MCP) joint of the 5th finger.  The pertinent 
diagnosis was right hand pain/osteoarthritis from old injury.

At an October 2004 VA examination of the right hand, the Veteran 
reported that he fractured his right 5th "finger" during 
service.  He complained of constant pain in the right side of the 
hand including the 4th and 5th fingers.  He said the pain 
extended up to the right wrist, that gripping made the pain 
worse, and he sometimes had pain when writing.  He stated that 
bowling with his right hand put a strain on it, and that his grip 
strength was decreased in the right hand when compared with the 
left.  He stated that his pain was normally at a level 7 on a 
scale of 1 to 10, but sometimes rose to level 8.  He reported 
numbness across the knuckles at least once per week, and denied 
locking of the joints.  He said he used a hand splint when 
bowling to keep his hand and wrist straight.  He denied any 
limitations in his ability to care for his own activities of 
daily living.  

On examination, the examiner noted that the Veteran was right-
handed.  He had no obvious difficulty in writing his name on a 
sheet of paper.  He had a strong grip strength bilaterally.  
Muscle strength was 5/5 in both upper extremities.  There was no 
edema, erythema, or warmth of the joints of the hand or wrist.  
He had full range of motion of the right wrist without pain.  On 
examination of the right 5th metacarpal, there were no functional 
defects in range of motion or sensation related to his previous 
fracture.  There was a slight bowing deformity of the MCP joint 
of the right 5th finger.  The Veteran complained of slight 
tenderness to palpation over this site.  He had strong grip 
strength with this finger.  There was mild pain with grasping, 
pushing and pulling with this finger.  Range of motion of the 
right little finger was as follows:  MCP flexion from 0 to 90 
with mild pain from 70 degrees on, extension 0 to 40 with mild 
pain at end point.  Proximal interphalangeal (PIP) joint flexion 
was from 0 to 100 degrees without pain, extension to 0 without 
pain.  Distal interphalangeal (DIP) joint flexion was from 0 to 
80 without pain, and extension to 0 without pain.  Repetitive 
movement of the joints of this finger did not increase pain, 
decrease range of motion or cause fatigability.  

There was no erythema, edema, warmth or bogginess of joints.  
Musculoskeletal strength was 5/5 and equal throughout.  
Circulation and sensation were intact.  An X-ray study of the 
right hand showed slight bowing deformity of the 5th metacarpal 
consistent with old, well-healed boxer's fracture.  Bony 
structures were otherwise negative.  Joints and soft tissues were 
negative.  The diagnosis was healed fracture of the right 5th 
metacarpal with mild arthritic changes of the IP joints.  The 
examiner noted that the Veteran denied any limitations in the 
ability to care for own activities of daily living due to the 
above condition.  He was medically retired from the postal 
service in September 2000, and had not worked since then, but 
this was not related to this condition.

At a March 2006 VA examination, the Veteran reported that he 
fractured the right 4th and 5th metacarpal bones in service.  He 
complained of pain, weakness, stiffness, and swelling.  He 
reported that his hand sometimes locked up.  He reported pain 
which radiated up to his elbow joint.  On examination, there was 
some atrophy of the muscles of the right hand.  His grip strength 
was 2/5 in the right hand, and 5/5 in the left.  He could not 
make a full fist to the second palmar crease with his 4th and 5th 
digits.  Finger flexion at the PIP joint was from 0 to 80 degrees 
in the 4th and 5th digits.  He had very poor effort in opposition 
of the thumb to the 4th and 5th digits.  The diagnosis was status 
post fractured 4th and 5th digits of the right hand with atrophy 
of the muscles of the right hand and weakness of the 4th and 5th 
digits in both grip and opposition of the 4th and 5th digits to 
the thumb.  The examiner opined that the Veteran had lost muscle 
tissue of the right hand, the hand was now weak and he was unable 
to effect a proper grip or hold onto objects, and had a marked 
problem now in that he had locking of the hand and spasms of his 
fingers in flexion.  

A March 2006 X-ray study of the right hand showed intact carpals, 
metacarpals, and phalanges.  All the joints appeared normal.  
There was no fracture or dislocation, no joint effusion or soft 
tissue abnormality.  The diagnostic impression was a normal right 
hand.

At a November 2007 VA examination, the examiner noted that the 
medical evidence showed a prior fracture of the right 5th 
metacarpal, not the right little (5th) finger.  The Veteran 
complained of constant severe 7/10 pain that radiated from his 
hand to his arm.  He reported that he was retired from the postal 
service due to unrelated conditions.  Activities of daily living 
such as sleeping, driving, dressing, bathing, and toileting were 
all affected.  He reported daily flare-up pain to a level of 8/10 
that lasted all day.  On examination, there was an anatomical 
defect over the 5th metacarpal with slight elevation of the 
middle bone, otherwise the hand was normal.  Opposition was 1 
inch for the little finger and the fingers to mid-palm was 0 
centimeters.  Range of motion of the right hand MCP extension was 
to 0 degrees midline with pain, flexion was from 0 to 40 with 
pain.  PIP extension was to 0 degrees with pain, and flexion was 
0 to 90 degrees in all fingers.  Muscle strength was 5/5 with 
adequate bulk and tone.  He was unable to grasp, push, pull, 
twist, write, touch, or probe.  The examiner stated, "I cannot 
explain this inability given the lack of objective evidence."  
The diagnosis was healed boxer's fracture of the 5th metacarpal.  
The examiner again noted that the objective data in the claims 
file did not support any history of injury to the right finger.

At a July 2009 VA examination, the Veteran complained of constant 
right hand pain and stiffness, with intermittent spasms, locking 
up and tightening up, usually precipitated by gripping objects or 
repetitive use of the hand.  He also reported a decrease in 
strength.  He denied any limitations in his ability to care for 
his own activities of daily living such as bathing and grooming.  
He said he was not able to drive as much as he once did due to 
sudden pain and cramps in his hand.  He said he could not do 
strenuous or repetitive work involving the use of the hand, and 
could no longer play golf or bowl.  On examination, there was no 
atrophy, visible deformities, joint effusion, redness, warmth or 
bogginess of the joints of the wrist, hand or fingers.  On 
palpation there was no pain or crepitus.  Muscle strength/grip 
was 5/5 during pushing, pulling, and twisting motion.  There was 
no difficulty in performing opposition of thumb to fingers.  
Sensory testing was intact.  The range of motion of the MCP joint 
was form 0 to 30 degrees without pain, flexion from 0 to 90 
degrees without pain, and PIP joint flexion to 100 degrees 
without pain.  Repetitive motion testing did produce additional 
pain, with no change in range of motion, no fatigability, 
weakness, or incoordination with repetitive motion.  There was no 
objective evidence of pain, weakness, incoordination, fatigue or 
lack of endurance with repetitive motion.  An X-ray study of the 
right hand was normal.  

Upon review of the extensive medical evidence, and given the lack 
of objective findings of any impairment in the wrist, thumb, or 
the majority of fingers of the right hand, the Board finds that 
alternative higher ratings under the criteria of Diagnostic Codes 
5307 or 5308 are not warranted.  With the exception of a March 
2006 VA examination which showed atrophy of the right hand 
muscles and reduced grip strength, the preponderance of the 
medical evidence shows that the Veteran has full grip strength in 
the right hand.  See the reports of an October 2004 private 
medical examination, an October 2004 VA examination, a November 
2007 VA examination, and a July 2009 VA examination.  In fact, 
the November 2007 examiner found that there was a lack of 
objective evidence to support the Veteran's reported inability to 
grip items with his right hand.  No muscle atrophy was shown on 
VA examinations in November 2007 and July 2009, and the hand was 
intact to sensory testing.  A July 2009 X-ray study of the right 
hand was normal.  The weight of the evidence does not show that 
the Veteran has moderately severe impairment of the extension of 
the wrist, fingers, and thumb, or, adduction of the thumb, so as 
to warrant the next-higher 20 percent rating under Diagnostic 
Code 5308, and does not show that there is moderately severe 
impairment of flexion of the wrist and fingers, so as to warrant 
the next-higher 30 percent rating under Diagnostic Code 5307.  
Hence, an increased rating is not warranted under Diagnostic 
Codes 5307 or 5308.

Consideration has also been given to whether a higher rating is 
warranted for the Veteran's residuals of a fracture of the right 
5th metacarpal on the basis of functional impairment and pain.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, supra.  The Board 
acknowledges the Veteran's complaints of pain in the right hand.  
However, an increased rating on the basis of limitation of motion 
due to factors such as pain, weakness, incoordination and 
fatigability is not for application in this analysis of 
Diagnostic Code 5307, because such Code section is not predicated 
on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The evidence clearly demonstrates that the Veteran does not have 
ankylosis of the right little finger (or indeed, any finger).  
Moreover, even if ankylosis of the right little finger were 
shown, a noncompensable rating would be assigned.  As for 
consideration of the amputation criteria, the evidence shows 
fairly good range of motion of the right little finger (and other 
fingers), and the disability is not akin to amputation.  Thus, 
evaluation of residuals of fracture of the right 5th metacarpal 
as amputation is not warranted.  38 C.F.R. § 4.71a,  Diagnostic 
Codes 5156, 5227.  

While the Veteran describes limited grip of the right hand, the 
preponderance of the medical evidence does not show that he has 
lost the use of the right hand or lost all effective functioning 
of the hand.  Thus, the disability does not approximate 
disabilities based on amputation of the finger or hand, or loss 
of use of the hand.  See, e.g., 38 C.F.R. §§ 4.63, 4.71a, 
Diagnostic Codes 5125, 5156.  Accordingly, a higher rating is not 
warranted under Diagnostic Code 5125 based on loss of use of a 
hand.

As the preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for residuals of a fracture of 
the right 5th metacarpal, the benefit-of-the-doubt rule is 
inapplicable,and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Higher Initial Ratings for Left Elbow and Left Wrist Disabilities

The Veteran contends that his service-connected left elbow and 
left wrist disabilities are more disabling than currently 
evaluated.  He has also contended that his entire left upper 
extremity is essentially useless.

In this regard, the Board notes that the Veteran is also service-
connected for a left shoulder disability:  post-operative 
anterior dislocation of the left shoulder with  degenerative 
joint disease, and, as discussed below, the evidence demonstrates 
that the Veteran exhibits muscle guarding of the left arm due to 
his left shoulder pain.  The Veteran's left shoulder symptoms are 
already evaluated under other Diagnostic Codes, and thus those 
symptoms will not be considered when evaluating the service-
connected left elbow and left wrist disabilities, as that would 
constitute impermissible pyramiding.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.

The RO has rated the service-connected chronic left elbow strain 
as 10 percent disabling under Diagnostic Code 5206 (pertaining to 
limitation of flexion of the forearm).

Under Diagnostic Code 5206, a 10 percent rating is for 
application when flexion of the minor/non-dominant elbow is 
limited to 100 degrees; a 20 percent rating is for application 
when flexion is limited to 90 degrees; a 30 percent rating is for 
application when flexion is limited to 55 degrees; and a 40 
percent rating is for application when flexion is limited to 45 
degrees.  For VA rating purposes, normal elbow flexion is to 145 
degrees; normal elbow extension is to zero degrees; normal 
forearm pronation is to 80 degrees; and normal forearm supination 
is to 85 degrees.  38 C.F.R., Part 4, Plate I.

The RO has rated the service-connected left wrist strain as 10 
percent disabling under Diagnostic Code 5215.  Limitation of 
motion of the wrist is rated under Diagnostic Code 5215.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.  Under that code, a maximum 
10 percent disability evaluation is assigned for either the major 
(dominant) or minor (non-dominant) hand with dorsiflexion less 
than 15 degrees or palmar flexion limited in line with the 
forearm.  Id.  Hence, a higher rating is not warranted under this 
code during the entire rating period on appeal.  Other 
potentially applicable diagnostic codes are listed below.

At a July 2005 VA examination, the Veteran complained of left 
elbow and left hand pain.  On examination, the left elbow had 
full range of motion from 0 to 145 degrees, with diffuse 
tenderness to palpation over the entire aspect of the elbow 
including the olecranon process and medial and lateral 
epicondyles.  He had no specific point tenderness to palpation.  
There was no evidence of joint swelling, redness, erythema, or 
warmth.  He had stable examination to valgus and varus stress.  
Repetitive motion revealed increased pain in elbow range of 
motion but no decrease in range of motion or instability, 
weakness, or fatigability.  No incoordination or crepitus was 
noted on repetitive motion.  There was full pronation of 80 
degrees, supination of 90 degrees and on evaluation of his left 
wrist and hand, his wrist revealed some tenderness to palpation 
over his extensor tendons at the proximal wrist crease.  His 
range of motion was from 0 to 60 degrees of dorsiflexion, and 0 
to 80 degrees of volar flexion.  On extremes of dorsiflexion, he 
revealed significant pain over the dorsum of the wrist, 
particularly over the fourth dorsal compartment over the 
tendonous portions of his finger extensors.  With resisted 
dorsiflexion, he had significant reproduction of pain as 
evidenced by increased grimacing.  

His neurovascular examination revealed a motor and median ulnar 
radial nerve distribution to be grossly intact distally.  He was 
intact to sensation in the median, ulnar, and radial nerve 
distributions and his fingers revealed MCP joints with stable 
motion of 0 to 90 degrees.  His grip strength was diminished, but 
his effort was in question.  Dexterity, touching, expression, 
writing, and probing were limited secondary to pain as evidenced 
by grimacing which led to poor effort on these maneuvers.  
Repetitive motion of his wrist and hand was unable to be 
performed secondary to pain as evidenced by grimacing.  An X-ray 
study of the left elbow revealed no evidence of any acute 
abnormalities, and the wrist revealed normal bony anatomy without 
any evidence of obvious pathology.  The pertinent diagnoses were 
chronic strain of the left elbow, and left wrist strain secondary 
to extensor tendon synovitis.

At a January 2007 VA examination, the Veteran reported that he 
babied his left shoulder and avoided lifting or doing any 
significant work with his left arm.  He said he had left elbow 
pain, which was actually pain radiating from his left shoulder 
and did not originate in the elbow itself.  He reported constant 
stiffness in the left elbow.  He denied swelling, heat, redness, 
instability, locking, or giving way.  He reported that he had 
decreased strength and endurance in the left arm since 1970.  On 
examination of the left elbow, there were no apparent 
deformities.  There was no edema, erythema or warmth of the 
joint.  There was no tenderness to palpation.  There was no 
crepitus with range of motion.  There was no obvious joint laxity 
or instability.  Range of motion of the left elbow was from 0 to 
135 degrees with pain at the end point.  Forearm supination was 
from 0 to 85 degrees without pain, forearm pronation from 0 to 80 
degrees without pain.  Repetitive motion testing did not increase 
the pain, change the range of motion or cause fatigability in the 
elbow joint.  There was no instability or incoordination.  Muscle 
strength could not be adequately assessed as the Veteran was 
reluctant to do resistance testing due to shoulder pain.  There 
were no muscle spasms with examination, and no objective signs of 
pain during the elbow examination.  The pertinent diagnosis was 
left elbow strain, associated with anterior dislocation of the 
left shoulder, with full range of motion of the elbow and normal 
X-ray studies in the past.  The examiner opined that the elbow 
pain was most likely radiating from the shoulder condition.

At a March 2007 VA examination of the left wrist, the Veteran 
reported that he stopped using his left arm except minimally due 
to his left shoulder disability, and this resulted in an eventual 
decrease in function of the left wrist from "non-use."  He said 
his pain extended down his entire left arm from his shoulder.  He 
said he sometimes had flare-ups of left wrist pain at night.  He 
reported stiffness and limitation of motion of the left wrist.  
He said he performed most of his own self-care tasks but did not 
use his left arm for most of these activities.  He was able to 
hold objects in his left hand.  He bowled with his right arm.  On 
examination, he was not using a wrist splint.  There was no joint 
effusion, redness, warmth or bogginess of the joints of the 
wrist, hand, or fingers.  There was mild pain on palpation of the 
dorsum of the left wrist.  There was no palpable crepitus.  Grip 
strength was 5/5 and equal bilaterally but this caused pain in 
the left shoulder.    There was no difficulty in performing 
opposition of thumb to fingers.  There was no atrophy of hand 
muscles.  There was full range of motion of all fingers of the 
left hand.  Range of motion of the left wrist was as follows:  
wrist dorsiflexion from 0 to 34 degrees with pain in the shoulder 
(not wrist) at end point, and wrist palmar flexion from 0 to 32 
degrees with pain at end point.  Wrist radial deviation from 0 to 
20 degrees with pain at end point, wrist ulnar deviation from 0 
to 30 degrees with pain at end point.  Objective signs of pain 
were seen in the left shoulder upon examination of the left 
wrist.  The examiner observed that the Veteran's pain seemed to 
be more related to the examination causing movement in his 
shoulder and arm than from the movement of the wrist itself.  An 
X-ray study of the left wrist was negative and showed a stable 
left wrist.  The diagnosis was chronic left wrist strain.  The 
examiner opined that the Veteran's decreased range of motion in 
the left wrist was most likely due to chronic lack of use.  The 
Veteran was reluctant to move his left arm as it caused pain in 
the shoulder.  There was no evidence of arthritic changes in the 
wrist.  The Veteran was encouraged to exercise his wrist/hand to 
maintain and improve function.

At a November 2007 VA examination, the Veteran was unable to 
answer why he had a large dorsal scar on his left hand near his 
wrist.  He complained of left wrist pain, and decreased use and 
range of motion of the left wrist.  On examination, the wrist was 
held in a stiff immovable position.  Passive dorsiflexion range 
of motion was from 0 to 20 degrees with pain, palmar flexion 
actively was held in a stiff immovable position, passively it was 
0 to 30 degrees with pain.  Ulnar deviation was active and 
passively 0 to 20 degrees.  Radial deviation was 0 to 10 degrees 
actively and passively with pain.  Supination and pronation were 
0 to 90 degrees with pain.  The diagnosis was left wrist strain 
chronic.  Range of motion of the left elbow was from 0 to 140 
degrees with pain.  Supination and pronation with pain were from 
0 to 90 degrees.  Range of motion was not additionally limited 
following repetitive use.  The examiner stated that the objective 
evidence did not support a diagnosis for the left elbow at this 
time.

At a July 2009 VA examination, the Veteran complained of pain and 
limitation of motion of the left elbow and left wrist.  On 
examination, range of motion of the left elbow was as follows:  0 
to 145 degrees of flexion without pain.  Forearm supination was 
from 0 to 75 degrees with report of pain throughout, and forearm 
pronation was from 0 to 70 degrees with pain throughout.  He 
would not allow passive range of motion.  Objective evidence of 
pain included facial grimacing; there was also evidence of 
weakness, incoordination, fatigue, and lack of endurance with 
repetition of three during supination and pronation of the elbow.  
He reported an increase in pain during repetitive motion.  Range 
of motion of the left wrist was as follows:  dorsiflexion from 0 
to 60 degrees with report of pain in the elbow.  Palmar flexion 
was from 0 to 60 degrees with pain in the elbow.  Radial 
deviation from 0 to 20 without pain, ulnar deviation from 0 to 40 
without pain.  No objective evidence of pain, weakness, fatigue, 
incoordination or lack of endurance with repetition of three.  
The Veteran reported increased pain during repetition of three.  
An X-ray study of the left elbow showed an intact elbow joint 
with no degenerative changes, and no joint effusion.  Bony 
mineralization and soft tissues were normal.  The diagnostic 
impression was normal-appearing left elbow joint.  An X-ray study 
of the left wrist showed a normal wrist.  The diagnoses were 
chronic left wrist strain and chronic left elbow strain, with 
completely normal X-ray studies of both joints.

At his March 2010 Board hearing, the Veteran asserted that his 
range of motion of the left elbow and left wrist is less than 
shown on his examinations, and contends that the examiners 
exaggerated his range of motion of the left wrist and left elbow. 

As the medical evidence does not show that the Veteran has 
arthritis of the left elbow or left wrist, Diagnostic Codes 5003 
and 5010 are not for application when evaluating these 
disabilities.

As to the left elbow disability, under Diagnostic Code 5206, the 
findings shown on examination equate to no more than a 10 percent 
rating for a minor extremity, as the evidence does not 
demonstrate that flexion of the left (minor) forearm is limited 
to 90 degrees, or that extension of the left (minor) forearm is 
limited to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5206, 5207.  Ankylosis is not shown, and thus a higher rating is 
not warranted under Diagnostic Code 5205.  Diagnostic Code 5208 
is not for application because there is not a combination of 
flexion limited to 100 degrees and extension limited to 45 
degrees.  Diagnostic Code 5209 is inapt because there is no 
impairment of the flail joint.  Diagnostic Codes 5210 through 
5212 are not applicable because there is no nonunion or malunion 
of the radius or ulna.  Finally, Diagnostic Code 5213 is inapt 
because there is no limitation of supination or pronation 
warranting a compensable rating.  (Supination must be limited to 
30 degrees or less for award of a compensable rating and 
pronation must be limited beyond the last quarter of arc to be 
compensable.  Diagnostic Code 5213.)

Throughout the rating period on appeal, the range of motion 
findings detailed above do not support the next-higher 20 percent 
evaluation for either flexion or extension of the left elbow.  
However, the Board again notes that, in rating musculoskeletal 
disabilities, it is appropriate to consider additional limitation 
of function due to factors such as pain, weakness, incoordination 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra.  In the present case, the evidence of record reveals 
numerous complaints of left elbow pain, although the Veteran has 
stated that the pain is in fact originating in the shoulder.  
While left elbow pain is recognized, the objective evidence 
simply fails to demonstrate that such pain has resulted in 
additional functional limitation comparable to the next-higher 20 
percent rating under Diagnostic Codes 5206, 5207, 5208 or 5213.
 
In sum, the Board finds that throughout the rating period on 
appeal, a rating in excess of 10 percent for service-connected 
left elbow strain is not warranted.  As the preponderance of the 
evidence is against the claim for a higher initial rating for in 
excess of 10 percent for left elbow strain, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra. 

As to the left wrist disability, as discussed below, the Board 
finds that a higher initial rating in excess of 10 percent is not 
warranted.

Normal dorsiflexion of the wrist is from 0 to 70 degrees and 
normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation is from 0 to 45 degrees 
and normal radial deviation is from 0 to 20 degrees.  Id.

The medical evidence shows that the Veteran's left wrist strain 
is primarily manifested by pain and limitation of motion.  
Ankylosis has not been shown and thus a rating in excess of 10 
percent is not warranted under Diagnostic Code 5214. During the 
rating period on appeal, a higher rating is also not warranted 
under Diagnostic Code 5213, as there is no evidence of limitation 
of pronation with motion lost beyond the last quarter of arc, or 
evidence of bone fusion with the hand fixed near the middle of 
the arc or moderate pronation.

The Board recognizes the Veteran's reports of left wrist pain.  
However, where a Veteran is in receipt of the maximum rating for 
limitation of motion of a joint, the provisions under DeLuca, 
supra do not apply.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  In this case, the Veteran's 10 percent evaluation is the 
maximum rating for loss of motion of the wrist.  38 C.F.R. § 
4.71a, Diagnostic Code 5215. Since there is no applicable 
diagnostic code that provides an evaluation in excess of 10 
percent for limitation of motion of the wrist, 38 C.F.R. §§ 4.40, 
4.45, and 4.59 are not applicable.

In sum, there is no support for a disability rating in excess of 
10 percent for the Veteran's service-connected left wrist strain 
during the entire rating period on appeal.

As the preponderance of the evidence is against the claim for a 
higher initial rating for in excess of 10 percent for left wrist 
strain, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 

Extraschedular Considerations

The Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations for the service-
connected residuals of fracture of the right 5th metacarpal, left 
elbow strain, and left wrist strain are adequate, and referral 
for an extraschedular rating is unnecessary.  Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

An increased rating in excess of 10 percent for service-connected 
residuals of fracture of the right 5th metacarpal is denied.

A higher initial rating in excess of 10 percent for service-
connected left elbow strain is denied.

A higher initial rating in excess of 10 percent for service-
connected left wrist strain is denied.



REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for service connection for a stomach disorder, 
claimed as secondary to service-connected orthopedic 
disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran primarily contends that he has a 
stomach/gastrointestinal disorder due to a long history of using 
pain medication for service-connected orthopedic disabilities of 
the left shoulder, left elbow, left wrist, and right hand.  In 
several statements during this appeal, he contended that the 
disability was not incurred in service but was due to medication 
used to treat his service-connected disabilities.  More recently, 
he has asserted that he has a stomach disorder that is possibly 
due to "tainted water" at Camp Lejeune during service.  He 
contends that he has chronic diarrhea, stomach problems, and 
polyps in his gastrointestinal system.  Post-service medical 
records reflect that he has been diagnosed with gastroesophageal 
reflux disorder (GERD), gastritis, diarrhea and probable Candida 
esophagitis.  See private medical records from Dr. B.K.E. and Dr. 
A.A.R., and a report of a November 2007 VA examination.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that 
38 C.F.R. § 3.310 (pertaining to secondary service connection) 
was amended effective October 10, 2006.  The Veteran was notified 
of this amendment in a July 2007 statement of the case.

In the November 2007 VA examination report, the examiner noted 
that the claims file had been reviewed.  He noted that the 
Veteran reported that he had used anti-inflammatory medication 
over the years for chronic orthopedic conditions.  The examiner 
noted that the Veteran's medical records showed that he had been 
taking Aleve, ibuprofen, and salsalate.  The Veteran had since 
switched to a new medication, diclofenac, but his reported 
symptoms of persistent diarrhea, increase in flatulence and 
occasional stomach pain had not resolved.  It was noted that he 
was currently taking omeprazole daily.  The diagnosis was chronic 
diarrhea.  The examiner provided a medical opinion as to whether 
or not the Veteran's current symptoms of watery stools and 
increase in flatulence were due to his medication, but did not 
provide a medical opinion as to whether the service-connected 
orthopedic disabilities (or the medication used to treat them) 
aggravated a non-service-connected gastrointestinal condition.

As a result, the Board finds that the November 2007 examination 
report is inadequate, and a remand is necessary to obtain a 
clarifying medical opinion as to the relationship, if any, 
between the Veteran's service-connected disabilities of the left 
shoulder, left elbow, left wrist and right hand (or the pain 
medication used to treat these disabilities) and any current 
gastrointestinal disorder, to include whether there is any 
aggravation of a non-service-connected disability by a service-
connected disability. 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 
4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. App. 
359 (1995).

Ongoing pertinent medical records should also be obtained.  38 
U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
pertinent VA or private medical records of 
treatment for any gastrointestinal disorder 
dating since January 2008.

2.  The RO/AMC should schedule the Veteran 
for a VA gastrointestinal examination to 
ascertain the etiology of any current chronic 
gastrointestinal disorder, including the 
relationship, if any, between his service-
connected disabilities of the left shoulder, 
left elbow, left wrist, and right hand 
(including medication used to treat these 
disabilities) and any current chronic 
gastrointestinal disorder.  The claims folder 
is to be furnished to the examiner for 
review.  Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the examiner 
must address the following questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) that 
any current chronic gastrointestinal disorder 
was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 
percent or higher degree of probability) that 
any chronic gastrointestinal disorder was 
caused by his service-connected disabilities 
of the left shoulder, left elbow, left wrist, 
and right hand (including medication used to 
treat these disabilities)?

(c) Is it at least as likely as not that 
the Veteran's service-connected disabilities 
of the left shoulder, left elbow, left wrist, 
and right hand (including medication used to 
treat these disabilities) aggravated any 
current chronic gastrointestinal disorder?

The examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent possible, the approximate level of 
gastrointestinal disability present (i.e., a 
baseline) before the onset of the 
aggravation.

If the examiner must resort to speculation to 
answer any question, he or she should so 
indicate and explain why it would be 
speculative to respond. The examiner is also 
requested to provide a rationale for any 
opinion expressed.

3.  After completion of any other notice or 
development indicated by the state of the 
record, with consideration of all evidence 
added to the record since the most recent 
supplemental statement of the case, the RO 
must readjudicate the Veteran's claim.  If 
the claim remains denied, the RO should issue 
a supplemental statement of the case and 
provide the Veteran and his representative 
with an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


